Title: To John Adams from James Lovell, 9 July 1789
From: Lovell, James
To: Adams, John



Dear Sir
Boston July 9th. 1789—

altho’ this letter is somewhat of a public nature, yet I dare not address you in a consonant manner, ‘till the Point is settled between his Excellency and John Adams. I apply to you, as I feel you in my Heart to be; satisfied that the Yeas & Nays of no public Body whatsoever concerning Epithets can in any way measure alter Essences.
Dear Sir,
Sturgis Gorham of Barnstable is my Brother in Law, whether I wished it or not; He is less beloved by me however on that Score, than because he has been habituated to esteem you. Inspired early by Prognostications of James Otis junr when you was on your first Barnstable Circuit, he has looked for an event of eminence which Time has realized; and he feels happy in considering the Merits of a young Barrister ripened into the Dignity of a Vice President of the United States for the Promotion of his and my Felicity in common with other Fellow Citizens. He is so situated in Barnstable as to be locally fit for a Collection. He has been so educated as to be fit for a Scientific and officious officer of the Customs—is in Estate responsible and is deeply interested, personally and as a Citizen, to make a good Collector for the United States, in that District.
I cannot conceive how the President will nominate so great a Number of Officers as the Districts make necessery, without depending much upon Information, for he certainly cannot have personal Knowledge in such various Localities. In this Idea, I have written to Mr. Partridge who is representative of the District.—I do not consider Mr. S.A.O as one whom the President will consult with Propriety—or as fit to be consulted in this Case, especially.
As on the one hand I would not seek for a Place myself unless in the full Idea of Faithfulness, so on the other I would not recommend any Man for any other Place but on the same Idea.
I consider this attempt as connected with my own Reputation Mr. Partridge’s and your so far as the President may be influenced by it, and I feel a conscientious Awe with Firmness.
I am Sir / your devoted Friend
James Lovell